Citation Nr: 1542233	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lower spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that, in his notice of disagreement, the Veteran indicated that he wished to have a hearing before a Veterans Law Judge.  In a letter dated March 2010, the RO informed the Veteran that that request was premature as he had yet to be issued a statement of the case and that he could make such an election if and when he chose to formalize his appeal.  In April 2011, the Veteran formalized his appeal via a VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he clearly indicated that he does not wish to have a Board hearing.  Accordingly, the Board finds that the Veteran has not requested a hearing at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide a medical examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history."  38 C.F.R. § 4.1 (2014).  The Court of Appeals for Veterans Claims (Court) has held that an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In the instant matter, the Veteran was afforded a VA examination in January 2011.  The examiner conducted a physical examination before opining that the Veteran's degenerative changes of the L2-S1 vertebrae were less likely related to his various reports of incidents or injuries to his lower back in service.  In February 2011, an addendum opinion was obtained which reaffirmed the prior opinion, in light of an additional in-service lower back injury that the Veteran had sustained.

Upon review of these opinions, the Board finds that an additional addendum opinion is necessary as the opinions rendered prior do not fully address the Veteran's medical history.  First, the Board notes that both opinions rely on the existence of "normal x-rays reported" in the Veteran's private medical records on June 7, 1977.  Particularly, the examiner stated that this was proof that no degenerative joint disease was found within 7 years of the Veteran's purported in-service incidents.  However, on careful review of the June 7, 1977, records, the Board finds that they do not indicate that normal x-rays were reported.  Rather, that record indicates that the Veteran was seen by a physician for intermittent back pain, which he had experienced for roughly ten years.  No radiculopathy or paresthesias was found.  The Veteran was diagnosed with back strain and physical therapy was prescribed.  The record does indicate that the Veteran requested x-rays, but there is no indication anywhere in the record that that request was carried out, or that any "normal" findings were recorded at that time.    

With regard to the June 1977 private medical records, the Board also notes that the examiner failed to address that the Veteran reported at that time that he had experienced lower back pain for at least ten years.  The Board finds this significant because, while the Veteran may not be competent to provide an exact medical diagnosis, he is competent to report observable symptomatology of an injury or illness.  Barr, 21 Vet. App. at 307-08; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran was competent to report, amongst other things, pain in his hip and thigh experienced while in service).  Thus, the opinion given is called into question because the examiner based conclusion on normal findings, which are not actually of record, and ignored the Veteran's reported and documented history of pain dating to his time in service.  

Additionally, the Board notes that both opinions briefly refer to "more records dated 9-12-83" but do not address the full extent of the findings contained in that record, specifically, that the Veteran was diagnosed with "significant degenerative disk disease in his low back" at that time, indicating a worsening in severity from the degenerative changes found in April 1981.    

Accordingly, the Board finds that, on remand, an addendum opinion must be obtained that evaluates the Veteran's present degenerative disk disease in relation to his entire medical record.    

Accordingly, the case is REMANDED for the following action:

1. Return the record to the January 2011 VA examiner for an addendum opinion.  If the January 2011 examiner is no longer available, then the record should be provided to an alternative specialist qualified to render the requested opinion.  The need for an additional physical examination is left to the discretion of the examiner chosen to write the opinion.

The complete record, including a copy of this remand, must be made available to the examiner, and the resulting report must include an indication that it was reviewed in its entirety.  The examiner should then opine whether it is at least as likely as no (i.e., a 50 percent probability or greater) that the Veteran's present low-back disability, as diagnosed as early as 1981, is etiologically related to any in-service incident or illness, as reported by the Veteran or his military records.  

In reaching the above opinion, the examiner must address the June 1977 medical record and acknowledge that, at that time, the Veteran reported experiencing low back pain for at least ten years, dating to his active service. The Board reminds the examiner that the Veteran is competent to report pain, as experienced from his time in service, and the examiner must also address such allegations.  He or she must also address the specific findings in the April 1981 and, more specifically, the September 1983 medical records which provide a diagnosis of "severe" degenerative disk changes.  

A complete discussion with detailed rationale must be provided for the opinion rendered, to include citations to evidence of record, known medical principles, and medical treatise evidence.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided adequate time to respond before returning the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




